Petition for Writ of Mandamus Conditionally Granted and Memorandum
Opinion filed August 29, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00600-CV



                       IN RE VICKI NELSEN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                        County Civil Court at Law No. 4
                            Harris County, Texas
                        Trial Court Cause No. 1061520

                        MEMORANDUM OPINION

      On August 1, 2019, Vicki Nelsen filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex. R. App. P. 52. In
the petition, relator asks this court to compel the Honorable Lesley Briones,
presiding judge of the County Civil Court at Law No. 4 of Harris County, to vacate
her order dated June 21, 2019, granting the motion for new trial of real party-in-
interest Debby Ovalle, individually and as next friend to her minor child, Sebastian
Ovalle (“Ovalle”).

      We conditionally grant the requested mandamus relief.

                FACTUAL AND PROCEDURAL BACKGROUND
      Ovalle filed suit against Nelsen, alleging Nelsen’s dog bit Ovalle’s son on his
eye and mouth, and Nelsen was negligent in not restraining the dog or maintaining
the dog in a secure enclosure.

       At trial, the jury answered “No” to the question of whether the negligence of
Nelsen, if any, proximately caused the occurrence or injury in question. The trial
court signed a final judgment that Ovalle take nothing against Nelsen.

      Ovalle filed a motion for new trial, arguing, among other things: (1) the jury’s
finding of no negligence is against the great weight of the evidence and the evidence
conclusively proves Nelsen was negligent and negligent per se; (2) the trial court
abused its discretion by excluding an unredacted police report of the incident and by
admitting a redacted version of the police report; and (3) the trial court abused its
discretion by admitting social media posts of Ovalle. Nelsen filed a response to the
motion, to which Ovalle replied.

      The trial court heard the motion for new trial on June 19, 2019, and signed an
order granting a new trial without stating a reason.




                                          2
                                        ANALYSIS
      Whether the trial court has provided an understandable, reasonably specific
explanation for setting aside a jury verdict and ordering a new trial is subject to
mandamus review. See In re Bent, 487 S.W.3d 170, 173 (Tex. 2016) (orig.
proceeding).

      A new-trial order must initially satisfy the facial validity requirements. See In
re Bent, 487 S.W.3d at 173. A trial court granting a motion for new trial must provide
an understandable, reasonably specific explanation of the trial court’s reasons for
setting aside the jury’s verdict. See id.; In re Cambell, No. 14-18-01016-CV, __
S.W.3d __, 2019 WL 1388648, at *2 (Tex. App.—Houston [14th Dist.] Mar. 28,
2019, orig. proceeding). A trial court granting a motion for new trial should state one
or more reasons for the ruling and those reasons must be both legally appropriate
and sufficiently specific to show the trial court did not simply parrot a pro forma
template, but rather derived the articulated reasons from the particular facts and
circumstances of the case at hand. See In re Bent, 487 S.W.3d at 173; In re Cambell,
__ S.W.3d at __, 2019 WL 1388648, at *2.

      Ovalle moved for a new trial, arguing, among other things, that the jury’s
finding of no negligence is against the great weight of the evidence. In In re Cambell,
we explained the facial requirements for an order granting a new trial based on a
factual-insufficiency or great weight point as follows:

      The high court has concluded that an order granting a new trial need
      not detail the evidence relevant to the factual-insufficiency point, as
      courts of appeals must do under Pool v. Ford Motor Company. See In

                                          3
      re Bent, 487 S.W.3d at 176; (citations omitted). Instead, a trial court
      should provide a “cogent and reasonably specific explanation” of the
      court’s reasoning. In re Bent, 487 S.W.3d at 176; In re United
      Scaffolding, 377 S.W.3d at 688. . . . [T]he high court has not relieved
      any trial court of its responsibility to point to evidence that played a
      pivotal role in its decision. See In re Bent, 487 S.W.3d at 176. The
      supreme court has noted that “mere recitation of a legal standard, such
      as a statement that a finding is against the great weight and
      preponderance of the evidence, will not suffice.” In re United
      Scaffolding, 377 S.W.3d at 689; see In re Bent, 487 S.W.3d at 176. To
      be facially valid, an order granting a new trial based on factual
      insufficiency “must indicate that the trial judge considered the specific
      facts and circumstances of the case at hand and explain how the
      evidence (or lack of evidence) undermines the jury’s findings.” In re
      United Scaffolding, 377 S.W.3d at 689; see In re Bent, 487 S.W.3d at
      176.

The new-trial order states in its entirety:

      On June 19, 2019, oral argument on Debby Ovalle, Individually and as
      Next Friend of her Minor Child, Sebastian Lopez (hereinafter
      “Plaintiffs”) Motion for New Trial, filed on May 10, 2019, was duly
      presented to the Court.
      IT IS THEREFORE ORDERED that the aforementioned Motion for
      New Trial be and is hereby:
      [X] GRANTED

      [ ] GRANTED IN PART, as indicated:

      [ ] DENIED

The new-trial order does not give any reason for granting a new trial, much less show
that the trial judge considered the specific facts and circumstances of the case and

                                              4
explained how the evidence (or lack of evidence) undermines the jury’s findings.
The order does not point to the evidence that played a pivotal role in the judge’s
decision. Accordingly, the new-trial order is facially invalid. See In re Bent, 487
S.W.3d at 179; In re United Scaffolding, Inc. 377 S.W.3d 685, 689 (Tex. 2012) (orig.
proceeding).

                                   CONCLUSION
      Because the new-trial order is facially invalid, we conditionally grant the
requested mandamus relief. We direct the trial court to (1) vacate its order granting
a new trial and (2) either deny the motion for new trial or issue a new order specifying
its reasons for ordering a new trial in accordance with the standards discussed in this
opinion. We are confident the trial court will comply with this opinion. We will
direct the clerk to issue the writ of mandamus only if the trial court fails to do so.


                                        PER CURIAM


Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                           5